IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
Plaintiff,

Vv. ) ID No. 1811005093
JUAN RODRIGUEZ, )
Defendant.

Decided: February 4, 2021

ORDER

Upon Defendant Juan Rodriguez’s Motion for Relief from Prejudicial Joinder
DENIED.

Renee L. Hrivnak, Esquire, Department of Justice, Wilmington, Delaware, Attorney
for the State.

Monika G. Germono, Esquire, Tristan J. Karsnitz, Esquire, and Tiffany A. Anders,
Esquire, Office of the Public Defender, Wilmington, Delaware, Attorneys for
Defendant Juan Rodriguez.

SCOTT, J.
Before this Court is Defendant Juan Rodriguez’s (“Mr. Rodriguez”) Motion
for Relief from Prejudicial Joinder. For the following reasons, Mr. Rodriguez’s

Motion is DENIED.

Factual Background

On November 9, 2018, Mr. Rodriguez is alleged to have engaged in unlawful
conduct involving his friend, Kelvin Burgos (“Mr. Burgos”), and his ex-girlfriend,
Jessica Blevins (“Ms. Blevins”). Allegedly, Mr. Rodriguez slashed Ms. Blevins’ car
tires, unlawfully entered Mr. Burgos’ home, and used a cutting instrument to cause
serious physical injury to Mr. Burgos.

On November 30, 2018, Mr. Rodriguez was arrested and incarcerated in
default of bail. At this point in time, Mr. Rodriguez was charged with (1) Assault
First Degree, (2) Possession of a Deadly Weapon During the Commission of a
Felony, (3) Harassment, (4) Criminal Mischief, (5) Criminal Trespass Second
Degree, and (6) Possession of a Deadly Weapon by a Person Prohibited (‘First Set
of Charges”). Mr. Rodriguez was ordered to have no contact with Mr. Burgos or Ms.

Blevins (the “No Contact Order”).

However, while incarcerated, Mr. Rodriguez is alleged to have violated the
No Contact Order by calling Ms. Blevins numerous times from prison and having at

least one in-person visit at the prison with Ms. Blevins. In these phone calls,
transcribed within prison phone call transcripts, Mr. Rodriguez allegedly attempted
to convince Ms. Blevins to coordinate with Mr. Burgos in an effort to impede the
State’s prosecution of the First Set of Charges against him. After allegedly violating
the No Contact Order, Mr. Rodriguez was charged with (7) Act of Intimidation, (8)
Bribing a Witness, seventeen counts (9-25) of Breach of Conditions of Bond During
Commitment, and eighteen counts (26-43) of Attempted Breach of Conditions of
Bond During Commitment (the “Second Set of Charges”).
Parties’ Assertions

Mr. Rodriguez moves this Court for relief from the joinder of these offenses
at trial.! Mr. Rodriguez, using Wiest v. State,’ claims he is prejudiced because
evidence of his prior criminal conviction, a necessary element of (4) Possession of a
Deadly Weapon by a Person Prohibited, may cause an inference of a general criminal
disposition and lead the jury to find him guilty of the remaining counts of the
Indictment. As a result of this alleged prejudice, Mr. Rodriguez seeks to sever (7)
Act of Intimidation, (8) Bribing a Witness, and all (9-25) Breach and (26-43)
Attempted Breach of Conditions of Bond During Commitment charges from the

remaining charges.°

 

! Def.’s Mot. for Relief from Prejudicial Joinder (hereinafter “Def.’s Mot.”) at p. 1.
2 Wiest y. State, 542 A.2d 1193, 1195 (Del. 1988) (“the jury may use the evidence
of one of the crimes to infer a general criminal disposition of the defendant in order
to find guilt of the other crime or crimes”).

3 Def.’s Mot. at § 4.
The State is opposed to severing the (7) Act of Intimidation, (8) Bribing a
Witness,’ and (9-25) Breach and (26-43) Attempted Breach of Conditions of Bond
During Commitment from the remaining charges.°

Standard of Review

Under Superior Court Criminal Rule 8(a), joinder of offenses is permissible
“if the offenses charged are of the same or similar character or are based on the same
act or transaction or on two or more acts or transactions connected together or
constituting parts of a common scheme or plan.’”°

Under Superior Court Criminal Rule 14, if it appears that a defendant or the
State is prejudiced by joinder of offenses or of defendants in an indictment, the Court
may order separate trials of counts or provide whatever other relief justice requires.’

The defendant bears the burden of establishing prejudice.* Mere hypothetical
prejudice is not sufficient.” The defendant meets his burden of showing prejudice,
and is thus entitled to severance, when it is shown that joinder is so prejudicial that

it outweighs the dominant concern of judicial economy and compels the Court’s

 

4 State’s Resp. to Def.’s Mot. for Relief from Prejudicial Joinder (hereinafter
“State’s Resp.”) at { 18.

5 Id. at § 27.

© Super. Ct. Crim. R. 8(a).

7 Super. Ct. Crim. R. 14.

8 Ashley v. State, 85 A.3d 81, 85 (Del. 2014).

? Id.
discretion to sever.'° Severance should not be denied where it becomes extremely
unlikely that a jury will be able to resist the cumulative effect of evidence linking
the defendant to separate charges.'!
Discussion
A, Joinder is Permissible
The allegations underlying the (7) Act of Intimidation, (8) Bribing a Witness,
and all (9-25) Attempted Breach and (26-43) Breach of Conditions of Bond During
Commitment charges all involve Mr. Rodriguez allegedly violating his No Contact
Order to communicate with and persuade Mr. Burgos and Ms. Blevins to assist him
in this case. These charges arose allegedly from Mr. Rodriguez’s attempt to coach
Ms. Blevins and stop Mr. Burgos from testifying regarding the November 9, 2018
incident that led to his incarceration in the first place. The Second Set of Charges are
“based on the same act or transaction.”!”
B, Application
The second Wiest factor in weighing potential prejudicial joinder is that “the
jury may use the evidence of one of the crimes to infer a general criminal disposition

of the defendant in order to find guilt of the other crime or crimes...”!? As evidence

 

10 State v. Allen, 2003 WL 23274795, at *2 (Del. Super. 2003).

1! State v. McKay, 382 A.2d 260, 262 (Del. Super. Ct. 1978).

12 Ashley v. State, 85 A.3d 81, 85 (Del. 2014) (citing to Super. Ct. Crim. R. 8(a)).
'3 Wiest at 1195.
of one crime is not admissible to prove disposition to commit another crime, courts
will generally presume prejudice and exclude such evidence unless such evidence is
admissible for some substantial, legitimate purpose.’

The primary concern is that evidence of these offenses, if not severed, could
be used to show a general criminal disposition. The State must prove the defendant’s
guilt beyond a reasonable doubt as to each charge. But where the evidence to prove
beyond a reasonable doubt the defendant’s guilt as to each charge is inextricably
intertwined, the Court must balance the concern for judicial economy against any
prejudice a defendant may incur in having a joint trial.!>

A crucial factor to be considered in ruling on a motion to sever is whether the
evidence of one crime would be admissible in the trial of the other crime.!° If
evidence of one crime is admissible at the trial of the other crime, there would be no
unfair prejudice in having a joint trial.’”

The First Set of Charges involve Mr. Rodriguez’s conduct on November 9,
2018 towards Mr. Burgos and Ms. Blevins. Regarding (1) Assault First Degree, (2)
Possession of a Deadly Weapon by a Person Prohibited, and (5) Criminal Trespass

Second Degree: these charges involve Mr. Rodriguez’s conduct towards Mr. Burgos

 

14 State v. Cooke, 909 A.2d 596, 607 (Del. Super. 2006).

IS Mayer v. State, 320 A.2d 713, 717 (Del. 1974).

16 Monroe v. State, 28 A.3d 418, 426 (Del. 2011) (citing to Wiest v. State, 542 A.3d
1193, 1195 (Del. 1988)).

17 Td.
where he allegedly entered Mr. Burgos’ home unlawfully and caused injury to Mr.
Burgos with a cutting instrument on November 9, 2018. Regarding (3) Harassment
and (4) Criminal Mischief, these charges involve Mr. Rodriguez’s alleged conduct
towards Ms. Blevins where he allegedly texted Ms. Blevins repeatedly!® and slashed
Ms. Blevins car tires before entering Mr. Burgos’ home on November 9, 2018.

The Second Set of Charges involve Mr. Rodriguez’s conduct while he was
incarcerated. Mr. Rodriguez was ordered to have no contact with Mr. Burgos and
Ms. Blevins. Regarding (9-25) Attempted Breach of Conditions of Bond During
Commitment and (26-43) Breach of Conditions of Bond During Commitment, these
charges involve Mr. Rodriguez’s alleged conduct in contacting Ms. Blevins and
communicating messages to Mr. Burgos through Ms. Blevins. Regarding (7) Act of
Intimidation and (8) Bribing a Witness, these charges involve Mr. Rodriguez’s
conduct towards Ms. Blevins and Mr. Burgos where he allegedly attempted to
persuade Ms. Blevins and Mr. Burgos to either testify favorably on his behalf or

otherwise avoid testifying against him at trial.

 

18 According to the State, Mr. Rodriguez: (1) accused Ms. Blevins of having sex
with Mr. Burgos, (2) informed Ms. Blevins that he was going to post this
information on Facebook; (2) tells Ms. Blevins he will hurt the person Ms. Blevins
is “messing with”; (3) tells Ms. Blevins that he has Ms. Blevins’ dog; (4) accused
Ms. Blevins of setting him up to get in a fight; and (5) tells Ms. Blevins that the
cops are after him. State’s Resp. at p. 2.
The State asserts that prison phone call transcripts are the evidence that the
State intends to use at trial for both sets of charges. These prison phone call
transcripts show Mr. Rodriguez discussing the November 9, 2018 incident, which
underlies the First Set of Charges, and provide the basis for the State to reindict Mr.
Rodriguez for the Second Set for Charges.

Relevant to (4) Criminal Mischief within the First Set of Charges, Mr.
Rodriguez allegedly confesses to Ms. Blevins in these prison phone call transcripts
that he flattened her tires and repaid her for them. The State also argues that this is
relevant to placing Mr. Rodriguez at the scene of the November 9, 2018 incident
where he is accused of unlawfully entering Mr. Burgos’ home and assaulting him.

Both sets of charges are so related that proof needed for one set, the prison
phone call transcripts, is needed for the other. Any potential unfair prejudice to Mr.
Rodriguez in having evidence for the First Set of Charges and Second Set of Charges
presented in a joint trial is insufficient to require severance.

In Monroe y. State, the Delaware Supreme Court found that this Court
properly denied severance where the defendant was charged with Attempted Murder
of the victim in January 2006 and later charged with Murder in the First Degree for
killing the same victim in April 2007. The defendant argued there, as Mr. Rodriguez
argues here, that severance should be granted because, under the second Wiest factor,

a joint trial would permit the jury to use evidence from one crime to infer a general
criminal disposition of the defendant in order to find the defendant guilty of other
crimes.!? The Delaware Supreme Court determined that, since the evidence
supporting the Attempted Murder Charge would be admissible at a separate trial on
the Murder in the First Degree Charge to prove intent and motive, this Court’s
decision for joinder of charges involving the same victim was not an abuse of
discretion.

Here, the Court is presented with joinder of charges that involve the
November 9, 2018 incident concerning two victims, Mr. Burgos and Ms. Blevins,
and Mr. Rodriguez’s alleged subsequent conduct involving the same two victims
while he was incarcerated. Mr. Rodriguez concedes that certain evidence, the prison
phone call transcripts, would be admissible for both trials on the basis of
consciousness of guilt. The State argues that the prison phone call transcripts would
be relevant for consciousness of guilt, identity, admission of wrongdoing, absence
of mistake, intent, common scheme or plan, and similar course of conduct. Denying
severance here would be consistent with Monroe v. State.

Mr. Rodriguez, using State v. Waters,”° claims that the most significant thread

between (7) Act of Intimidation and (8) Bribing a Witness, consciousness of guilt,

 

'9 fd. at 425.
20 State v. Waters, 2011 WL 5330650 (Del. Super. 2011).
is not enough to overcome the prejudice faced by Mr. Rodriguez if these two counts
are not severed from the remaining charges.

In State v. Waters, a case involving abuse of a child, the defendant there was
charged with numerous counts involving Rape, Attempted Rape, Unlawful Sexual
Contact, and Endangering the Welfare of a Child. After the defendant was
incarcerated, the defendant allegedly wrote to a third party and sought to have that
person intervene in an effort to have the charges against defendant dropped. The
State then brought the charges of Act of Intimidation, Tampering with a Witness,
Non-Compliance with Bond, and Misuse of Prisoner Mail.

State v. Waters is distinguishable. Notably, the defendant there decided to
proceed as a self-represented litigant. There, the Court stated that it “would
ordinarily be reluctant to sever in the usual case having similar facts as this case.””!
However, “in light of the special concerns highlighted by the pro se defense”, the
Court found that severance was appropriate.”” Here, Waters offers no real analysis
of the specific issues in this case. Additionally, Mr. Rodriguez does not impose any
special concerns because he is not a self-represented litigant.

Next, Mr. Rodriguez uses State v. McKay to argue that the Court should sever

the (9-25) Breach and (26-43) Attempted Breach of Conditions of Bond During

 

7! Td. at *2.
22 Td.
Commitment charges from the remaining counts in the indictment. Mr. Rodriguez
argues that, like the Court found in McKay, “severance should not be denied when
the sheer mass of charges in a case renders it extremely unlikely that a jury will be
able to resist the cumulative effect of evidence” linking the defendant to separate
charges. Mr. Rodriguez claims that severance is appropriate because the potential
for such prejudice outweighs any competing considerations of judicial economy.

In State v. McKay, the defendant was to be tried on a thirty-five count
indictment: four counts of Burglary, eleven counts of Possession of a Deadly
Weapon During Commission of a Felony, eight counts of Robbery First Degree, four
counts of Rape First Degree, one count of Kidnapping, one count of Attempted
Robbery, one count of Escape after Conviction, and one count of Possession of a
Firearm By a Person Prohibited. The last two counts (Escape after Conviction and
Possession of a Firearm By a Person Prohibited) required evidence of the
defendant’s criminal record. The State in McKay had a lengthy confession,
fingerprints, and eyewitness identification in apparently all of the rapes. Despite
underlying similarities between the charges and alleged conduct, the Court there
believed that there was a “sheer mass” of evidence that a jury could not render
individualized verdicts and would assume a general disposition.

McKay is distinguishable. The indictment in McKay involved eight separate

unlawful incidents and nine different victims. Here, the charges involve the primary

10
November 9, 2018 incident that led to Mr. Rodriguez’s incarceration and then
charges related to Mr. Rodriguez’s alleged subsequent conduct where he
simultaneously violated his No Contact Order and allegedly engaged in conduct
involving Bribing a Witness and Act of Intimidation. Moreover, the State asserts
that they intend to use prison phone call transcripts, text messages sent from Mr.
Rodriguez to Ms. Blevins, and testimony from Ms. Blevins as evidence at trial. This
Court does not see a sheer mass of evidence and certainly not a sheer mass that would
overwhelm a jury.
Conclusion

Mr. Rodriguez has not shown that joinder is so prejudicial that it outweighs

the legitimate concern of judicial economy. Accordingly, Mr. Rodriguez’s Motion

for Relief from Prejudicial Joinder is DENIED.

IT IS SO ORDERED.
ie

The Honora alvin L. Scott

11